— The respective attorneys for the parties on these appeals from an order and a judgment of the Supreme Court, Rockland County, dated September 26, 1975 and October 1, 1975, respectively, have agreed, after a conference held in this court before Mr. Justice Gittleson on November 19, 1975, that the action is settled for a lesser amount than awarded in said order and *849judgment and that the appeals be withdrawn, except that the last decretal paragraph of said order be expunged, and they thereupon signed stipulations to such effect and also discontinuing another action. In accordance with the foregoing, the appeal from the judgment dated October 1, 1975 is deemed withdrawn, without costs; the last decretal paragraph of the order dated September 26, 1975 is deleted and the appeal from said order is otherwise withdrawn, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.